Citation Nr: 0911359	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  03-15 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a 
chest contusion (chest disability).

2.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to May 
1982, June 1993 to October 1993, April 1997 to December 1997; 
he had subsequent activity with the U.S. Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied service connection for 
residuals of a chest contusion and continued the Veteran's 10 
percent rating for bilateral pes planus.  

In July 2006, the Veteran's appeal was remanded for further 
development.  Specifically, the Board requested that an 
attempt be made to obtain any outstanding service treatment 
records and to schedule the Veteran for another VA 
examination.  There were negative responses received from the 
National Personnel Records Center and the U.S. Army Human 
Resources Command regarding any outstanding records.  The 
Veteran underwent another VA examination pursuant to the 
Board's order.  Thus, the requested action was taken and the 
claim is appropriately before the Board for review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran is not currently diagnosed as having a 
disability related to residuals of a chest contusion 
attributable to his period of active duty.

3.  The Veteran is currently diagnosed as having pectus 
excavatum, which is congenital in nature and was not worsened 
in service.

4.  The Veteran's bilateral pes planus is not shown to have 
more than moderate disablement.  There is no objective 
evidence of marked deformity, pain on manipulation and use 
accentuated, an indication of swelling on use and 
characteristic callosities.


CONCLUSIONS OF LAW

1.  Service connection for a chest disability, including 
pectus excavatum is not warranted.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2008); VAOPGCPREC 82-
90.

2.  The criteria for assignment of a rating in excess of 10 
percent for service-connected pes planus have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71a, 
Diagnostic Code 5276 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
the Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In letters dated in March 2002 and April 2002, VA notified 
the Veteran of the information and evidence needed to 
substantiate and complete his claims for service connection 
and increased rating, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the Veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in April 2006 and August 2006.  

Regarding the Veteran's increased rating claim, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) recently found that VA's notice letters in 
claims for increased ratings were insufficient if they did 
not detail criteria for higher ratings with some level of 
specificity.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board is aware that the VCAA letters of 
record do not contain the level of specificity set forth in 
Vazquez-Flores.  However, the presumed error raised by such 
defect is rebutted because of evidence of actual knowledge on 
the part of the Veteran and other documentation in the claims 
file reflecting such notification shows that that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

Additionally, and particularly in light of the Veteran's lay 
assertions of effects of the service-connected disability on 
his daily life, the Board does not find that the second 
element discussed in Vazquez-Flores (if the diagnostic code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life) is applicable.  

Finally, in the April 2006 and August 2006 letters, the 
Veteran was notified that, depending on the disability 
involved a rating from 0 to 100 percent would be assigned and 
that VA uses a schedule for rating disabilities.  Previously, 
in the May 2003 Statement of the Case, the Veteran was 
provided with a copy of the relevant diagnostic code 
(Diagnostic Code 5276, located in 38 C.F.R. § 4.71a).  
Further, the Veteran has been represented by experienced 
counsel throughout this appeal process and has had a 
meaningful opportunity to assist in development of his claim.  
Thus, the Veteran was accordingly made well aware of the 
requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the third notification requirement of Vazquez-
Flores.  As such, the Board finds that VA met its duty to 
notify the Veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial March 2002 and April 2002 notices were 
given prior to the appealed AOJ decision, dated in December 
2002.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of his disabilities, 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though he 
declined to do so.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.  

Service connection 

The Veteran contends that he experiences residuals of a chest 
contusion incurred during active service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

The Board notes that congenital or developmental 
abnormalities are not considered "diseases or injuries 
within the meaning of applicable legislation" and, hence, do 
not constitute disabilities for VA compensation purposes.  
See 38 C.F.R. § 3.303(c).  Although service connection may be 
granted for disability due to aggravation of a constitutional 
or developmental abnormality by superimposed disease or 
injury, there is no medical evidence that such occurred here.  
See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 
Vet. App. 513, 514-15 (1993).

The Veteran's service treatment records (STRs) are devoid of 
any reference to treatment for a chest disability or injury.  
The Veteran's August 1976 enlistment medical examination did 
not list the Veteran as having a preexisting condition of the 
chest.  The Veteran's Reserve treatment records reflect one 
instance of treatment for an injury to the chest.  In August 
2001, the Veteran advised that he was stuck by a metal pole 
in his chest.  The Veteran reported no pain at the time of 
injury, but later noted sharp pain on deep inhalation in the 
sternal region.  The Veteran was diagnosed as having a 
sternal contusion.  No further follow-up was performed.  

In March 2001, the Veteran sought treatment regarding his 
chest injury.  He reported occasional substernal chest pain 
and tenderness.  The chest was tender to palpation over the 
sternum.  There was no evidence of acute cardiopulmonary 
disease.  He was diagnosed as having chronic pain of the mid-
sternum.  A March 2002 radiology reported reflected that the 
Veteran had normal x-rays of the sternum, which was without 
evidence of fracture or destructive lesion.  

In July 2002, the Veteran underwent a VA examination 
regarding his chest contusion, and reported the in-service 
injury caused by a metal pole.  By way of symptoms, the 
Veteran reported occasional sharp pains in his chest that 
moved around the area and were exacerbated when performing 
pushups and sit-ups.  Upon physical examination, the examiner 
indicated that the Veteran had pectus excavatum, and 
experienced tenderness to palpation in the left costochondral 
junction of the fourth intercostal space, which reproduced 
his pain.  The Veteran's pulmonary function tests revealed 
normal spirometry, and x-ray studies revealed normal findings 
in the ribs and sternum.  The examiner diagnosed the Veteran 
as having a preexisting condition of pectus excavatum and 
status-post chest contusion.  He opined that it was more 
likely than not that the simple contusion of the chest had 
resolved, and the remaining symptoms of musculoskeletal pain 
and tenderness are related to his preexisting pectus 
excavatum.  The examiner further noted that there was no 
evidence of any cardiopulmonary disease or fracture from the 
injury.  

In November 2008, the Veteran underwent another VA 
examination.  The examiner indicated that the Veteran 
experienced an injury to his chest as previously described 
and hand lingering pain for several months.  This area was 
now noted as completely asymptomatic.  Noted was the 
Veteran's preexisting pectus excavatum.  Upon physical 
examination, the examiner noted that there was visible, 
palpable, mild pectus excavatum of the sternum.  There was no 
swelling or tenderness, pain upon breathing, or surface 
inflammation over the sternum or adjacent ribs.  The examiner 
opined that there is no aggravation of the preexisting chest 
condition.  The symptoms of the chest injury are healed and 
the Veteran's chest deformity returned to a pre-injury state.  
There is no medical opinion to the contrary.

Given the evidence as outlined above, the Board finds that 
the Veteran is not entitled to service connection for 
residuals of a chest contusion as there is no evidence that 
there is a current disability that was caused or aggravated 
by the Veteran's service.  There is evidence that the Veteran 
was injured during reserve duty, but there is no evidence 
indicating any residual disability due to that injury.  The 
Veteran has been diagnosed as having a congenital condition, 
pectus excavatum, and there is no evidence that the in-
service injury aggravated it.  In fact, the July 2002 and 
November 2008 examiners both indicated that the Veteran's 
chest contusion had resolved without residuals, and the 
November 2008 examiner indicated that was no aggravation of 
the preexisting condition.  Absent a disease or injury 
incurred during service or as a consequence of a service-
connected disability, the basic compensation statutes cannot 
be satisfied.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356, 1361 (Fed. Cir. 2001).  Also, in the absence of proof 
of a present disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, because there is no evidence of a residual chest 
disability caused or aggravated by the Veteran's service, 
service connection must be denied. 

Increased rating

The Veteran contends that his bilateral pes planus warrants a 
rating in excess of 10 percent.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, as 
in this case, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
Hart v. Mansfield, 21 Vet.App. 505 (2007), however, the Court 
held that "staged" ratings are appropriate for an increased 
rating claim in such a case, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

Under Diagnostic Code 5276, a 10 percent rating is warranted 
for moderate bilateral pes planus manifested by weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, and pain on manipulation and use of feet.  
A 30 percent rating is warranted for severe bilateral pes 
planus with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use and characteristic 
callosities.  A 50 percent rating is warranted for pronounced 
bilateral pes planus; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5276.

The Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  There are 
only three rating codes for the foot that provide an 
evaluation higher than 10 percent.

Because there is no medical evidence of claw foot or malunion 
or nonunion of the tarsal or metatarsal bones or residual 
disability due to injury, the Board finds that another rating 
code is not more appropriate for the disability at issue.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5283, 5284.

Following his request for an increased rating, the Veteran 
underwent a VA foot examination in March 2002.  The Veteran 
reported pain in the arches of both feet upon standing for a 
long period of time.  He advised that he used orthotics.  The 
Veteran was noted to be able to walk without difficulty.  
Upon ambulation, the Veteran's left arch was seen to come 
into contact with the floor, but the right did not make 
complete contact with the floor.  There was a 4 degree 
pronation angle on the left, and the right side was found to 
be linear.  There was no Achilles tenderness malformation and 
no pain with manipulation.  The Veteran was diagnosed as 
having left pes planus with 4 degrees of pronation and mild, 
right pes planus.  

In July 2004, the Veteran underwent another VA foot 
examination.  The Veteran reported that he had been fitted 
for orthotics, but had difficulty fitting them to his shoes 
and they did not offer much improvement.  The Veteran advised 
that he had daily foot pain that was aggravated upon standing 
for long periods of time.  He was noted to have slightly 
antalgic gain and the feet had complete mid-foot collapse 
without reformation upon unloading.  He had normal tendo 
Achilles alignment.  There was no swelling, and the fore and 
hind foot architecture was within normal limits.  The Veteran 
reported pain upon manipulation of the right foot, but not in 
the left foot.  The examiner's impression was bilateral pes 
planus with mild functional impairment.  

In June 2005, the Veteran underwent another VA examination of 
the feet.  The Veteran advised that his bilateral pes planus 
did not cause him to lose time from work, nor did it 
interfere with his activities of daily living.  The Veteran 
advised that when he wears his orthotics, which do not fit in 
all his shoes, he does not experience symptoms in his feet.  
The Veteran's only limitation was noted to be pain as he was 
not limited by fatigue or weakness.  Physical examination 
revealed the loss of long arch, bilaterally.  There was no 
evidence of painful motion, edema, weakness, instability, or 
tenderness on palpation and examination of either foot.  The 
Veteran's functional limitation was that he could not stand 
for more than two hours, but he had no limitation in terms of 
walking.  There was no evidence of abnormal weightbearing and 
he was able to perform the heel walk and toe walk.  The 
Achilles tendon deviated close to the lateral malleolus when 
the Veteran put weight on his left foot, but the right 
Achilles tendon remained in the midline between the medial 
and lateral malleolus.  There was no pain noted upon 
manipulation of the forefoot.  The x-ray report revealed 
hammertoes of the third through fifth digits and mild hallux 
valgus bilaterally.

In November 2008, the Veteran underwent a VA examination of 
the feet pursuant to the Board's July 2006 remand order.  The 
Veteran did not report any complaints related to his feet.  
He had no complaints of pain, spasm, fatigue, incoordination, 
or limitation of motion in his feet.  He advised that he did 
not use any assistive devices, nor did his bilateral pes 
planus prevent him from working or performing his activities 
of daily living.  The Veteran reported that his feet may feel 
weak and tight after prolonged walking or standing.  The 
Veteran was noted to have normal gait.  His right foot had 
hallux valgus of 15 degrees and the left foot hallux valgus 
to 10 degrees.  There were mild hammertoe deformities of the 
third, fourth, and fifth toes.  The Achilles tendons were 
bowed 10 degrees with weightbearing and no bowing without 
weightbearing.  There was obvious bilateral pes planus 
deformity noted with approximately 15 degrees of pronation 
bilaterally.  The examiner found no evidence of skin 
breakdown, calluses, or abnormal shoe wear.  There was no 
pain, tenderness, spasm, weakness, or swelling of the feet 
found.  The examiner indicated that the Veteran's feet were 
"almost asymptomatic" and it was less likely than not that 
his currently diagnosed hammertoes and hallux valgus were 
precipitated by his service-connected bilateral pes planus.  

Given the evidence as outlined above, the Board finds that 
the Veteran is not entitled to a rating in excess of 10 
percent for his service-connected bilateral pes planus.  
Although the Board appreciates the assertions by the Veteran 
that his disability meets the criteria for a rating in excess 
of 10 percent, there is no objective medical evidence of 
record to support a 30 percent rating for bilateral pes 
planus as contemplated by Diagnostic Code 5276.  There is no 
evidence that the symptoms of the Veteran's bilateral pes 
planus are "severe" as described under the code.  
Specifically, there is no evidence of marked deformity, pain 
on manipulation and use accentuated, swelling or 
characteristic callosities.  In fact, the most recent VA 
examination reflects that the Veteran's bilateral pes planus 
was "almost asymptomatic."  As such, the Veteran's symptoms 
related to his service-connected bilateral pes planus are 
most analogous to a 10 percent rating for moderate symptoms.  
Thus, a rating in excess of 10 percent for bilateral pes 
planus is denied.  The Board considered the possibility of 
staged ratings vis-à-vis the Veteran's bilateral pes planus 
claim pursuant to Hart, but finds no evidence to support 
staged ratings from the date of the October 2001 claim.

The Board is required to consider the effect of pain and 
weakness when rating a disability of the musculoskeletal 
system.  See 38 C.F.R. §§ 4.40, 4.45; see also, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board has considered the 
Veteran's complaints of pain, as well as all evidence of 
record related to limitation of motion, incoordination, 
fatigability, and pain on motion, in determining that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to a rating in excess of 10 percent for the 
Veteran's bilateral pes planus.

The Veteran does not assert that he is totally unemployable 
because of his service-connected bilateral pes planus, nor 
has he identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the Veteran has not required frequent periods of 
hospitalization for treatment of his bilateral pes planus.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states, 
"Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
bilateral pes planus, the Board finds that the 10 percent 
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the Veteran.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.


ORDER

Service connection for a chest disability is denied.

A rating in excess of 10 percent for bilateral pes planus is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


